Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Mendelsohn, Reg. No. 35,951, on 4/1/2022.

The application has been amended as follows: 

Claim 8:
Line 1, “claim 1” has been changed to --claim 6--.
Line 2, “first elastic strap” has been changed to --at least one strap--.

Claim 9:
Line 1, “claim 1” has been changed to --claim 6--.

Claim 11:
Line 1, “claim 1, the” has been changed to --claim 1, wherein the--.

Claim 15:
Line 2, “first elastic strap” has been changed to --at least one strap--.

Claim 16:
Line 1, “wherein;” has been changed to --wherein:--.

Claim 20:
Line 2, “first elastic strap” has been changed to --at least one strap--.

Claim 21:
Line 1, “wherein;” has been changed to --wherein:--.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 2009/0023564 (Toal). Regarding independent claim 1, Toal discloses a training device comprising a bootie 28 (FIG. 12) having disposed onto exterior surfaces thereof, regions of a component of a hook and loop fastening system (para 0197), which is engageable with a soccer ball 39 having a zone 40 on the surface of the soccer ball provided with a region of a hook and loop component of the hook and loop fastening system (FIGS. 6 and 15, para 0200). However, Toal fails to disclose the bootie comprises an upper portion configured to be wrapped around an athlete's lower leg and a lower portion configured to be secured onto a shoe worn on the athlete's foot below the lower leg, in combination with the other limitations of independent claim 1. There is no teaching, suggestion, or motivation in any of the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Toal’s invention to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784